PER CURIAM.
This is an appeal by the plaintiff from a final judgment dismissing his complaint against Metropolitan Dade County because he did not allege compliance with Section 2-2, Code of Metropolitan Dade County, Florida. This section requires written notice to the County of a tort claim within 60 days of the date of the injury. Subsequent to the decision of the trial court in this case, this court held Section 2-2 to be invalid. See Scavella v. Fernandez, 371 So.2d 535 (Fla. 3d DCA 1979).
Therefore, upon authority of Scavella v. Fernandez, the judgment appealed is reversed and the cause remanded for further proceedings.
Reversed and remanded.